Citation Nr: 0733242	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  03-11 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Whether the veteran is eligible for VA educational 
assistance benefits under Chapter 32, Title 38, United States 
Code.

2.  Whether the veteran is eligible for VA educational 
assistance benefits under Chapter 1606, Title 10, United 
States Code.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
January 1989. Thereafter, he had several periods of service 
in the Army National Guard. He has been on continuous active 
Army National Guard duty, under the provisions of 32 U.S.C. § 
502(F), from November 1993 through September 2005 in an 
active duty for special work status (ADSW). 

This claim was initiated at the Reno, Nevada, RO. The claim 
was decided by the Muskogee, Oklahoma, RO in a September 2001 
decision which denied eligibility for VA education benefits.

The issues before the Board were remanded in March 2004 and 
October 2004 for further action


FINDINGS OF FACT

1. The veteran participated in and contributed to the Chapter 
32 Veteran's Educational Assistance Program (VEAP) during 
active service.  In April 1988 he received a refund of his 
contributions.

2. The veteran has subsequently performed full time National 
Guard Service active duty for special work under 32 U.S.C.A. 
§ 502(f).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is required to address its duty to assist under the 
Veterans Claims Assistance Act ("VCAA"). As this claim, 
however, pertains to benefits found in Chapter 32 of Title 
38, and Chapter 1606 of Title 10, United States Code, the 
VCAA is not applicable.  Cf. Barger v. Principi, 16 Vet. App. 
132, 138 (2002).
 
Analysis

The veteran entered service in February 1982. He was 
separated from service in January 1989.  He disenrolled from 
the VEAP and shortly thereafter received a refund of his 
Chapter 32 program contributions.  As he voluntarily 
disenrolled he was no longer eligible for participation in 
the program.  Thereafter, he had several periods of service 
in the Army National Guard.  He was on continuous active Army 
National Guard duty, under the provisions of 32 U.S.C. § 
502(F), from November 1993 through September 2005.

In August 2001, he applied for VA education benefits. He 
indicated that he was not sure which VA education benefit 
programs applied to him. In September 2001, the Muskogee RO 
denied eligibility for VA education benefits noting that he 
had received a refund of his VEAP contribution and was no 
longer eligible for VEAP participation.

The veteran provided testimony in a July 2003 hearing at the 
RO before the undersigned Veterans Law Judge. 
The representative argued that while the veteran took his 
money out of the VEAP program, the regulations did not state 
that he no longer could qualify if he had no money 
contribution in the program.  It was further noted that the 
veteran was on active duty special orders with the National 
Guard since November 1993.  As such it was argued that he 
should be eligible for benefits under Chapter 1606 of Title 
10, United States Code, as a guardsman.  



VA educational assistance under Chapter 32

The criteria for the Chapter 32 educational assistance 
benefits under VEAP are set forth in 38 U.S.C.A. § 3221 (West 
2002); 38 C.F.R. § 21.5040 (2006). All veterans who entered 
active duty after January 1, 1977 and before July 1, 1985, 
are eligible to participate in VEAP by enrolling during one's 
period of active service. If one elects to enroll, one must 
generally participate for 12 consecutive months. 38 U.S.C.A. 
§ 3221. The veteran entered service in 1982 and during his 
service; he did participate in the VEAP program by selecting 
that program and contributing money to a fund under that 
program.  However, in April 1988, he received a refund of the 
money he contributed.  

The provisions of 38 U.S.C.A. § 3221(d), essentially states 
that if a participant disenrolls from the program, he 
forfeits any entitlement to benefits under the program and is 
eligible for a refund of such participants contribution.  As 
the veteran disenrolled from the VEAP program he is no longer 
entitled to benefits under Chapter 32.

The veteran acknowledges that he received a refund of his 
chapter 32 contributions.  A service contribution record 
confirms he received a refund of his VEAP program 
contribution this in effect ended his participation in the 
VEAP program pursuant to 38 C.F.R. § 21.5052. 

It is unfortunate that he withdrew his participation and 
contribution at that time, but nevertheless the fact remains 
that he forfeited his right to participate in the program 
when he disenrolled and received his refund of contributions 
in the VEAP program. Thus, the criteria for eligibility to 
educational assistance benefits under Chapter 32, Title 38, 
United States Code, have not been met and the veteran's claim 
must be denied.



VA educational assistance under Chapter 1606

With respect to the veteran's claim for Chapter 1606 
educational assistance, applicable law provides that the 
Armed Forces will determine whether a reservist is eligible 
to receive benefits pursuant to 10 U.S.C., Chapter 1606. See 
38 C.F.R. § 21.7540(a). To be eligible, a reservist shall 
enlist, reenlist, or extend an enlistment as a reservist for 
service in the Selected Reserves so that the total period of 
obligated service is at least six years from the date of such 
enlistment, reenlistment or extension. The individual must 
also complete his or her initial period of active duty 
training, must be participating satisfactorily in the 
Selected Reserve and must not have elected to have his or her 
service in the Selected Reserves credited towards 
establishing eligibility to benefits provided under 38 
U.S.C., Chapter 30. See 38 C.F.R. § 21.7540(a)(1)-(4).

Under 38 C.F.R. § 21.7540(c), an individual must elect in 
writing whether he or she wishes service in the selected 
reserve to be credited towards the establishing of 
eligibility under 38 U.S.C. Chapter 30 or under 10 U.S.C. 
Chapter 1606 when the individual is a member of the National 
Guard or Air National Guard who has established eligibility 
for basic educational assistance provided under a provision 
of law other than 32 U.S.C. 316, 502, 503, 504, or 505 
followed by service in the selected reserve. (emphasis added)

As the claimant has been appointed to his National Guard 
position under 32 U.S.C.A. § 502(F) he is specifically 
excluded from and does not meet the established eligibility 
requirements for basic education assistance provided under 
Chapter 1606, Title 10, United States Code.

The Board is bound by the law and regulations governing 
eligibility for VA education benefits.  Perhaps the law 
governing entitlement to educational benefits based on 
service like that performed by National Guard personnel 
during a time of war should be changed.  The fact, however, 
"that Congress might have acted with greater clarity or 
foresight does not give (the Board) a carte blanche to 
redraft statutes in an effort to achieve that which Congress 
is perceived to have failed to do."  United States v. Locke, 
471 U.S. 84, 95 (1985).  Where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for educational assistance under Chapter 32, 
Title 38, United States Code is denied.

Eligibility for educational assistance benefits under Chapter 
1606, Title 10, United States Code, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


